 I   ArrrN ScneNr HawrrNs & Rrccrnnor               P.C.
     2390ß,. Camelback Rd.o Suite 400
 2   Phoenix, Arizona 85016
     Telephone: (602) 248-8203
 J   Facsimile: (602) 248-8840
     E-Mail: dlh@aikenschenk.com
 4   E-Mail: ham@aikenschenk.com
     D. Lamar Hawkins - 013251
 5   Heather A. Macre - 026625
     Attorneys for Debtors
 6

 7

 8
                              IN THE UNITED STATES BANKRUPTCY COURT
 9
                                       FOR THE DISTRICT OF ARIZONA
10
      In re:                                                   Chapter 7 Proceedings
11
      VICTOR LOZADA GRANADO,                                   Case   No.   4:17 -bk-14574-BMW
T2
                                        Debtor.                NOTICE OF APPEARANCE AND
13                                                             REQUEST FOR NOTICE AND SERVICE
      Address:           108 E. 8th st.                        OF PAPERS
l4                       Eloy, AZ 85131

15    Social             No.:   xxx-xx-8823

76              Please take notice that the   firm of Aiken Schenk Hawkins & Ricciardi P.C. hereby appears
l7 in this matter as counsel for the Debtor, Victor Lozada Granado,            and requests that the undersigned
l8
     attomeys be placed on the mailing matrix filed by the Debtor in this case and that all notices and
T9
     other pleadings required to be served on the above parties in this case be served on counsel at the
20
     address set forth below:
2T

22              D. Lamar Hawkins dlh(â,ashrlaw. com
                Heather A. Macre ham@ashrlaw.com
23              Aiken Schenk Hawkins & Ricciardi P.C
                23908. Camelback Rd., Suite 400
24              Phoenix, Anzona 85016
25
                Please take further notice that this request includes all notices required under the Bankruptcy
26
     Code and Bankruptcy Rules.
27

28

                                                           1
     939640.1
                                   aåy
 1              DATED tfris              of Novemb er,2018.
                              -ß
 2
                                                        ArrsN Scun¡r H¡,wrrNs & RrccnRDr P.C.
 J

                                                        By
 4
                                                              D. Lamar Hawkins
                                                              Heather A. Macre
 5
                                                              2390F.. Camelback Rd., Suite 400
                                                              Phoenix, Anzona85016
 6
                                                              Attorneys for Debtors
     COPY of the foregoing mailed, or served
 7   via electronic notification* if so marked,
 8
     this 13ft day of November,2018, to:

 9   Stanley J. Kartchner
     7090 N. Oracle Frd,. #178-204
10   Tucson,1^285704
     Chapter 7 Trustee
11
     Adam Nach* adam.nach@lane-nach. com
l2   Lane & Nach, P.C.
     2001 E. Campbell, Ste. 103
13   Phoenix, AZ 85016
     Attorneys þr Chapter 7 Trustee
T4

l5    1t^"n-"- A:>XB=,.
t6
T7

18

t9
20

2l
22

23

24

25

26

27

28

                                                         2
     939640.1
